Citation Nr: 0421805	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to April 1996.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In January 2003, the Board undertook additional development 
on the claim for an increased rating for hypertension 
(pursuant to 38 C.F.R. § 19.9(a)(2), as in effect at that 
time).  That development requested was not fully completed, 
as the veteran did not report for the scheduled VA 
examination.  In August 2003, the Board remanded the case to 
allow the agency of original jurisdiction (AOJ) the 
opportunity to review any newly received evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   The RO reviewed 
the matter and issued a supplemental statement of the case 
(SSOC), dated October 2003.  

The veteran raised the claim of entitlement to service 
connection for post-traumatic stress in a June 2001 
statement.  This issue has not yet been addressed by the AOJ 
and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When this case was before the Board in January 2003, it was 
clear that the medical evidence of record was insufficient to 
properly evaluate the disability at issue.  Specifically, the 
record lacked findings necessary to evaluate symptomatology 
possibly related to hypertension under applicable rating 
criteria.  Consequently, the Board attempted to arrange for 
the veteran to undergo a new VA examination to obtain the 
requisite medical evidence.  While VA sent the veteran an 
April 2003 letter indicating that the VA Medical Center 
(VAMC) in Waco, Texas, would contact him to let him know when 
and where to report for the examination, the file contains no 
record indicating the veteran was ever so contacted and 
informed of a scheduled examination.  Whether or not he was 
notified, he did not report for a VA examination scheduled in 
May 2003, and the record still lacks sufficient medical 
evidence to properly address the claim for increase.

Since it is not clear the veteran was ever notified of the 
May 2003 examination, he should be contacted and given the 
opportunity to appear for another examination, and should 
also be notified of the consequences of a failure to appear.  
38 C.F.R. § 3.655 provides that a claim for an increased 
rating will be denied when entitlement to an increase cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination.  

The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both), which may be dispositive 
of the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), his claim for 
increase shall result in the denial of his claim in the event 
he fails to report for the scheduled VA examination.

Finally, the record contains no reports of medical treatment 
for hypertension since 2001.  Records of recent treatment for 
hypertension may contain information critical in this appeal. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 (VCAA), in accordance with 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; implementing 
regulations; and interpretative precedent 
Court decisions.  The veteran and his 
representative should have the 
opportunity to respond.
2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received since 2001 
for hypertension.  The RO should obtain 
copies of all treatment records (those 
not already in the claims folder) from 
the identified sources.  

3.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
examination by a cardiovascular 
specialist to determine the severity of 
his service-connected hypertension. The 
claims folder must be sent to the 
examiner for review.  The examiner should 
be specifically requested to determine if 
the veteran's hypertension has resulted 
in any present heart disorders and to 
reconcile any opinion provided with the 
January 1999 VA diagnosis of concentric 
left ventricular hypertrophy.  If it is 
determined that the veteran's 
hypertension has resulted in a heart 
disorder, the examiner should determine 
associated symptomatology: such as 
evidence of congestive heart failure; and 
workload restrictions measured in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
syncope, left ventricular dysfunction, or 
cardiac hypertrophy or dilation.  The RO 
must ensure that the veteran is properly 
informed of the date, time and location 
of his scheduled VA examination.  He must 
be specifically told that if he fails to 
report for the examination, his claim 
will be denied on that basis.
 
4.  The RO should then review the entire 
file, and readjudicate the claim.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The purposes of this remand are to ensure notice is complete, 
to assist the veteran with the development of his claim, and 
to provide him the opportunity to appear for an examination.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


